UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2476



SIMON BANKS, t/a Job Protectors,

                                            Plaintiff - Appellant,

          versus


THE WASHINGTON POST COMPANY; SANDRA TORRY, Re-
porter in her official capacity; NANCY LEWIS,
Reporter in her official capacity; BILL
MILLER, Reporter in his official capacity,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Richard L. Williams, Senior
District Judge. (CA-96-822-A)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Simon Banks, Appellant Pro Se. Kevin Taylor Baine, WILLIAMS &
CONNOLLY, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing Appel-

lant's action raising federal civil rights claims and various state

law claims. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Banks v. Washington Post Co., No.
CA-96-822-A (E.D. Va. Sept. 13, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2